DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 3 May 2021. As directed by the amendment: claims 1, 6-11, 14, and 18-19 have been amended. Thus claims 1-20 are presently pending in this application.
Response to Arguments
Applicant’s arguments with respect to claims 7, 11, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant’s argument that Skutnik’s channels or grooves are not convolutions or folds. The examiner respectfully disagrees with the provided definition of “convolution” as being the ordinary and customary meaning of the word. The examiner notes the Merriam-Webster definition of the noun convolution further includes “a complication or intricacy of form, design, or structure”. A helix, as disclosed by Skutnik, is an intricacy of structure. Additionally dictionary.com defines a convolution as:
A rolled up or coiled condition.
A rolling or coiling together
A turn of anything coiled; whorl. 
This definition clearly encompasses structures formed in a helical pattern. 
	The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their own lexicographer, the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 12 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All the limitations in claim 12 are present in the newly amended limitations added into claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, 7, 9, 12-15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skutnik et al. (US 2011/0313357 A1), hereinafter “Skutnik”.
Regarding claim 1, Skutnik discloses a flexible tubing (Fig. 4, catheter 14c) for a cannula, the flexible tubing comprising: a hollow tubing body having a length dimension extending from a first end to a second end (Fig. 4 and Paragraph 0094, lines 2-3) and an outer diameter of no more than 0.9 mm (Paragraph 0095, line 3, catheter 14c has an outer diameter 20 between 0.25mm to 0.8mm, overlaps the claimed range), the tubing body having at least one section of enhanced flexibility located between the first and the second end (Abstract, channels, grooves 44 arranged to provide degree of strength and flexibility, Paragraph 0094, lines 2-3 and annotated Fig. 4 below, catheter 14c includes channels 44 that are located near the end of the catheter 14c and near an opposite end of catheter 14c) the at least one section of enhanced flexibility has a greater flexibility than one or more other sections of the tubing body (Paragraph 0002, catheter have both rigid and flexible features, abstract lines 1-3, catheter 14 is provided with one or more channels, grooves (44) arranged to provide a degree of strength and flexibility), wherein the tubing body has a tubing wall (“catheter wall” [0092] Fig 4) and wherein the at least one section of enhanced flexibility comprises one or more convolutions in the tubing wall (Uncut section 48 Fig 4 forms a continuous helical structure/convolution in the wall of the tubing defined by the grooves 44 Fig 4).

    PNG
    media_image1.png
    652
    655
    media_image1.png
    Greyscale

Regarding claim 4, Skutnik discloses A flexible tubing as recited in claim 1, wherein the at least one section of enhanced flexibility is located at a distance D from the first end of the tubing body, where D within a range of 1.0 mm to 2.9 mm (Paragraph 0095, line 4 and Fig. 4, D1 as annotated below, the first groove 44 at the distal end of the catheter 14c can be provided between 0.5mm and 2.0mm from the distal end of the catheter, 0.5-2.0 overlaps the claimed ranges, paragraph 0095, lines 6-7, the first groove can be provided at a greater distance).

    PNG
    media_image2.png
    573
    580
    media_image2.png
    Greyscale

Regarding claim 5, Skutnik discloses a flexible tubing as recited in claim 4, wherein the length dimension of the tubing body is greater than 6.0 mm, but no more than about 9.0 mm (Paragraph 0095, line 5, catheter 14c has length between 1.5mm and 9.0mm long, which overlaps the claimed ranges).
Regarding claim 7, Skutnik discloses the flexible tubing as recited in claim 1, wherein the tubing body (14C Fig 4) defines a circumference and wherein each of the one or more folds or convolutions (48 Fig 4) extend around the entire circumference of the tubing body (the helical convolution of uncut section 48 Fig 4 is continuous around the circumference of the tubing body).
Regarding claim 9, Skutnik discloses the flexible tubing as recited in claim 1, wherein the one or more folds or convolutions form a spiral or helical shape on the tubing wall (The uncut section 48 Fig 4 forms the continuous helical structure/convolution defined by the grooves 44 Fig 4. Paragraph 0092, lines 1-3, Fig. 4, the catheter 14c is provided with a series or pattern of channels or grooves 44 which are configured in a helix pattern oriented about a center axis of the catheter).
Regarding claim 12, Skutnik discloses a flexible tubing as recited in claim 1, wherein the tubing body has a tubing wall (“catheter wall” [0092] Fig 4) and wherein the at least one section of enhanced flexibility comprises one or more convolutions in the tubing wall (Uncut section 48 Fig 4 forms a continuous helical structure/convolution in the wall of the tubing defined by the grooves 44 Fig 4).
Regarding claim 13, Skutnik discloses the flexible tubing as recited in claim 12, wherein the plurality of folds or convolutions are provided at a pitch within the range of 0.125 mm and 1.0 mm (Paragraph 0093, lines 2-4, uncut section 48 between grooves 44 is between 0.05mm to 1.0mm, overlaps the claimed ranges, paragraph 0098, lines 3-4, pitch ranges are determined to provide a desired minimum bend radius of the distal section of the catheter axis and the maximum arc of displacement).
Regarding claim 14, Skutnik discloses the flexible tubing as recited in claim 1, wherein the tubing body has a tubing wall and wherein the at least one section of enhanced flexibility comprises no more than one fold or convolution in the tubing wall (abstract lines 1-2, catheter 14 provided with one or more channels, grooves and coatings (convolution 44 as explained above) to provide degree of flexibility).
Regarding claim 15, Skutnik discloses the flexible tubing as recited in claim 14, wherein the fold or convolution (48 Fig 4) extends around the entire circumference of the tubing body (Fig. 4).
Regarding claim 17, Skutnik discloses the flexible tubing as recited in claim 14, wherein the fold or convolution forms a spiral or helical shape on the tubing wall (Paragraph 0092, lines 1-3, Fig. 4, the catheter 14c is provided with a series or pattern of channels or grooves 44 which are configured in a helix pattern oriented about a center axis of the catheter. A helix is a three-dimensional coil that runs along the surface of the catheter, paragraph 0079, line 8, in an alternative embodiment Fig. 3, groove 34 can be in a sinusoidal pattern).
Regarding claim 19, Skutnik discloses a method of making a flexible tubing for a cannula, the method comprising: forming a hollow tubing body (Fig. 4, 44) having a length dimension extending from a first end to a second end (Fig. 4 and Paragraph 0094, lines 2-3) and an outer diameter of no more than 0.9 mm (Paragraph 0095, line 3, catheter 14c has an outer diameter 20 between 0.25mm to 0.8mm, overlaps the claimed range), and providing the tubing body with at least one section of enhanced flexibility located between the first and the second end (Abstract, channels, grooves 44 arranged to provide degree of strength and flexibility, Paragraph 0094, lines 2-3 and as annotated in Fig. 4 above, catheter 14c includes channels 44 that are located near the end of the catheter 14c and near an opposite end of catheter 14c ), the at least one section of enhanced flexibility have a greater flexibility than one or more other sections of the tubing body (Paragraph 0002, catheter have both rigid and flexible features, abstract lines 1-3, catheter 14 is provided with one or more channels, grooves (44) arranged to provide a degree of strength and flexibility), wherein providing the tubing body with at least one section of e-4-4828-7656-9573.1Atty. Dkt. No. 047711-0550nhanced flexibility comprises providing one or more folds or convolutions in a wall of the tubing (Uncut section 48 Fig 4 forms a continuous helical structure/convolution in the wall of the tubing defined by the grooves 44 Fig 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3, 8, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Skutnik (US 2011/0313357 A1). 
Regarding claim 2, Skutnik discloses the flexible tubing as recited in claim 1. Skutnik does not explicitly disclose wherein the at least one section of enhanced flexibility (Fig. 4, grooves 44) is spaced from the first end of the tubing body by a distance D, where D is within a range of 3.0 mm to 5.0 mm (Paragraph 0095, lines 4-5 last groove can be provided between 2.5mm to 3.0mm from the base 12). 
Skutnik sets forth that the distance D between the section of enhanced flexibility and the first end of the tubing body is a result effective variable, wherein the distance D is a design factor that provides desired minimum bend radius of the distal section of the catheter axis and maximize arc of displacement as taught by Skutnik paragraph 0012. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the distance D between the section of enhanced flexibility and the first end of the tubing body to be within a range of 3.0 mm to 5.0 mm, for the purpose of providing an ideal bend radius of the distal section of the catheter axis and maximize arc of displacement, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 3, Skutnik discloses the flexible tubing as recited in claim 2, wherein the length dimension of the tubing body is no more than about 6.0 mm (Paragraph 0095, line 5, catheter 14c length is between 1.5mm and 9.0mm long, which overlaps the claimed ranges).
Regarding claim 8, Skutnik discloses the flexible tubing as recited in claim 1, wherein the tubing body (14c Fig 4) defines a circumference. Skutnik does not explicitly disclose that the one or more folds or convolutions (44 Fig 4) extend around part of, but not the entire circumference of the tubing body (Fig. 4). 
Skutnik discloses an alternative catheter embodiment (Fig. 2E, paragraph 0086, lines 7-9) having only upper channels 24e, which means around part of tubing body not the entire circumference. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the embodiment of Fig. 4 of Skutnik so that the folds or convolutions extends around part of, but not the entire circumference of the tubing body, as taught in the embodiment of Fig 2E, since Skutnik discloses that such design is used to permit degrees and direction of flexibility as the embodiment of Fig 2E. 
Regarding claim 16, Skutnik discloses the flexible tubing as recited in claim 14. Skutnik does not explicitly disclose that the one fold or convolution (48) extends around part of, but not the entire circumference of the tubing body (Fig. 4).  
Skutnik discloses an alternative catheter embodiment (Fig. 2E, paragraph 0086, lines 7-9) having only upper channels 24e, which means channels 24e extend around part of tubing body not the entire circumference. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the embodiment of Fig. 4 of Skutnik so that the fold or convolution (48) extends around part of, but not the entire circumference of the tubing body, as taught in the embodiment of Fig 2E, since Skutnik discloses that such design is used to permit degrees and direction of flexibility as the embodiment of Fig 2E.
Regarding claim 20, Skutnik discloses A method as recited in claim 19, wherein the at least one section of enhanced flexibility is spaced from the first end of the tubing body by a distance D, where D is within a range of 1.0 mm to 2.9 mm (Paragraph 0095, line 4 and Fig. 4, D1 as annotated in Fig. 4 above, the first groove 44 at the distal end of the catheter 14c can be provided between 0.5mm and 2.0mm from the distal end of the catheter, 0.5-2.0 overlaps the claimed ranges, paragraph 0095, lines 6-7, the first groove can be provided at a greater distance) and the length dimension of the tubing body is no more than about 6.0 mm (Paragraph 0095, line 5, catheter 14c length is between 1.5mm and 9.0mm long, which overlaps the claimed ranges), or where D is within a range of 3.0 mm to 5.0 mm and the length dimension of the tubing body is greater than 6 mm and no more than about 9.0 mm (Paragraph 0095, line 5, catheter 14c has length between 1.5mm and 9.0mm long, which overlaps the claimed ranges, overlaps the claimed ranges). Skutnik does not explicitly disclose that the distance D is within a range of 3.0 mm to 5.0 mm (Paragraph 0095, lines 4-5 last groove can be provided between 2.5mm to 3.0mm from the base 12). 
Skutnik sets forth that the distance D between the section of enhanced flexibility and the first end of the tubing body is a result effective variable, wherein the distance D is a design factor that provides desired minimum bend radius of the distal section of the catheter axis and maximize arc of displacement as taught by Skutnik paragraph 0012. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the distance D between the section of enhanced flexibility and the first end of the tubing body to be within a range of 3.0 mm to 5.0 mm, for the purpose of providing an ideal bend radius of the distal section of the catheter axis and maximize arc of displacement, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Skutnik (US 2011/0313357 A1) in view of Abbasi et al. (US 2014/0350515 A1).
Regarding claim 6, Skutnik discloses the flexible tubing as recited in claim 1. However, Skutnik fails to disclose wherein the folds or convolutions define an accordion-like structure in the tubing wall, 
Abbasi et al. teaches folds or convolutions (160, 162 Fig 2) that define an accordion-like structure in the tubing wall (164 Fig 2), configured to at least partially unfold on one side of the tubing body (Fig 2, “the rims at groves on the outer side of the bend stretch apart” [0024]), when the tubing body is bent at the section of enhanced flexibility (103 Fig 2). It would have been obvious to one of ordinary skill at the time of effective filing for the section of enhanced flexibility of Skutnik to have the structure and limitations as taught by Abbasi et al. since such a modification is the result of a simple substitution of one known element (tubing with grooved cut into the tubing wall) for another (tubing with rims and grooves in an accordion-like structure) to achieve a predictable result (provide a section of enhanced flexibility in a length of tubing).  
Regarding claim 18, Skutnik discloses a flexible tubing (Fig. 4, catheter 14c), for a cannula, the flexible tubing comprising a hollow tubing body having a length dimension extending from a first end to a second end (Fig. 4 and Paragraph 0094, lines 2-3) and an outer diameter of no more than 0.9 mm (Paragraph 0095, line 3, catheter 14c has an outer diameter 20 between 0.25mm to 0.8mm, overlaps the claimed range), the tubing body having at least one section of enhanced flexibility located between the first and the second end (Abstract, channels, grooves 44 arranged to provide degree of strength and flexibility, Paragraph 0094, lines 2-3 and annotated Fig. 4 below, catheter 14c includes channels 44 that are located near the end of the catheter 14c and near an opposite end of catheter 14c), the at least one section of enhanced flexibility has a greater flexibility than one or more other sections of the tubing body (Paragraph 0002, catheter have both rigid and flexible features, abstract lines 1-3, catheter 14 is provided with one or more channels, grooves (44) arranged to provide a degree of strength and flexibility), wherein the tubing body has a tubing wall (“catheter wall” [0092] Fig 4) having an inner surface (22 Fig 4) and an outer surface (20 Fig 4). However, Skutnik fails to 
Abbasi et al. teaches wherein a plurality of protrusions (162 Fig 2) are provided on the inner surface of the tubing wall (164 Fig 2), and protrude inward from the inner surface ([0024], the grooves 162 Fig 2 protrude inward from the inner surface). It would have been obvious to one of ordinary skill at the time of effective filing for the section of enhanced flexibility of Skutnik to have the plurality of protrusions as taught by Abbasi et al. since such a modification is the result of a simple substitution of one known element (tubing with grooved cut into the tubing wall) for another (tubing with rims and grooves in an accordion-like structure) to achieve a predictable result (provide a section of enhanced flexibility in a length of tubing).  
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Skutnik (US 2011/0313357 A1) in view of Cragg et al. (US 2018/0015254 A1).
Regarding claim 10, Skutnik discloses the flexible tubing as recited in claim 1, wherein the tubing wall (14c Fig 4) has an inner surface (22 Fig 4) and an outer surface (20 Fig 4). However, Skutnik fails to disclose wherein the at least one section of enhanced flexibility is provided on the inner surface of the tubing wall, but not on the outer surface of the tubing wall.  
Cragg et al. teaches wherein at least one section of enhanced flexibility (1302 Fig 13) is provided on the inner surface of the tubing wall (1316 Fig 13, “helical/corrugated shape of the inner layer 1316” [0098]), but not on the outer surface of the tubing wall (See smooth outer surface Fig 13). It would have been obvious to one of ordinary skill at the time of effective filing for the at least one section of enhanced flexibility to be provided as taught by Cragg et al. to provide an outer surface that is smooth to prevent damage to body tissue upon movement of the outer surface against tissue.
Regarding claim 11, Skutnik et al. discloses a flexible tubing (Fig. 4, catheter 14c) for a cannula, the flexible tubing comprising a hollow tubing body having a length dimension extending from a first end (Fig. 4 and Paragraph 0094, lines 2-3) and an outer diameter of no more than 0.9 mm (Paragraph 0095, line 3, catheter 14c has an outer diameter 20 between 0.25mm to 0.8mm, overlaps the claimed range), the tubing body having at least one section of enhanced flexibility located between the first and the second end (Abstract, channels, grooves 44 arranged to provide degree of strength and flexibility, Paragraph 0094, lines 2-3 and annotated Fig. 4 below, catheter 14c includes channels 44 that are located near the end of the catheter 14c and near an opposite end of catheter 14c), the at least one section of enhanced flexibility has a greater flexibility than one or more other sections of the tubing body (Paragraph 0002, catheter have both rigid and flexible features, abstract lines 1-3, catheter 14 is provided with one or more channels, grooves (44) arranged to provide a degree of strength and flexibility), wherein the tubing body is made of a single material (Fig 4, The catheter can be comprised entirely of a rigid material [0075]) forming a tubing wall (“catheter wall” [0092] Fig 4) having an inner surface (22 Fig 4) and an outer surface (20 Fig 4). However, Skutnik fails to disclose wherein the at least one section of enhanced flexibility is provided on an inner surface of the tubing wall, but not on an outer surface of the tubing wall.  
Cragg et al. teaches wherein at least one section of enhanced flexibility (1302 Fig 13) is provided on the inner surface of the tubing wall (1316 Fig 13, “helical/corrugated shape of the inner layer 1316” [0098]), but not on the outer surface of the tubing wall (See smooth outer surface Fig 13). It would have been obvious to one of ordinary skill at the time of effective filing for the at least one section of enhanced flexibility to be provided as taught by Cragg et al. to provide an outer surface that is smooth to prevent damage to body tissue upon movement of the outer surface against tissue.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873.  The examiner can normally be reached on Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783